Citation Nr: 1220553	
Decision Date: 06/12/12    Archive Date: 06/22/12

DOCKET NO.  03-29 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to an initial rating greater than 10 percent for a lumbosacral strain prior to March 5, 2004. 

2.  Entitlement to an initial rating greater than 20 percent for lumbosacral strain beginning March 5, 2004.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H.J. Baucom



INTRODUCTION

The Veteran had active service from June 1981 to August 1991 and April 1993 to September 2002. 

These matters come before the Board of Veterans' Appeals (Board) from an October 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas which granted service connection for lumbosacral strain (claimed as degenerative disc disease L3-L5) and assigned a noncompensable rating. 

During the pendency of the appeal additional rating decisions by the RO in Houston, Texas were issued.  A July 2003 rating decision increased the initial rating for lumbosacral strain to 10 percent and a January 2006 rating decision increased the initial rating to 20 percent effective March 5, 2004, creating a staged initial rating. 

As the increased ratings do not constitute a full grant of all benefits possible, and as the Veteran has not withdrawn his claim, the issues remain pending.  See AB v. Brown, 6 Vet. App. 35 (1993).

In April 2007 and November 2010 the Board remanded the claims for further development which has been completed. 


FINDINGS OF FACT

1.  Prior to March 5, 2004, the evidence of record demonstrates that the service-connected lumbosacral strain was manifested by intermittent back pain with not more than mild limitation of lumbar motion, with no evidence of muscle spasms or loss of lateral spine motion; no evidence of forward flexion of the thoracolumbar spine less than 60 degrees; a combined range of motion of the thoracolumbar spine in excess of 120 degrees; normal motion of the thoracolumbar spine; no guarding or localized tenderness severe enough to result in an abnormal gait or abnormal spinal contour; and no incapacitating episodes. 

2.  Beginning March 5, 2004 the evidence of record demonstrates that the service-connected lumbosacral strain was manifested by not more than moderate lumbosacral strain with no evidence of severe lumbosacral strain or severe limitation of lumbar motion; no evidence of forward flexion limited to 30 degrees or less; no ankylosis of the thoracolumbar spine and no incapacitating episodes.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a rating greater than 10 percent for the service-connected a lumbosacral strain prior to March 5, 2004, have not been met.  38 U.S.C.A. §§ 1155, 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.321, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5295 (2003), 5237 (in effect since September 26, 2003).

2.  The criteria for the assignment of a rating greater than 20 percent for the service-connected lumbosacral strain beginning March 5, 2004 have not been met.  38 U.S.C.A. §§ 1155, 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.321, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5295 (2003), 5237(in effect since September 26, 2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

The RO provided notice in May 2006 after the initial adjudication of the claim, followed by readjudication of the claim in several supplemental statements of the case.  In cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated; it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).  Thus, as the Veteran's claim for an increased initial disability rating was appealed directly from the initial rating assigned, no further action under section 5103(a) is required.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008); See also Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The Veteran's service treatment records, VA medical treatment records, and private treatment records have been obtained; he did not identify any additional private or VA treatment records pertinent to the appeal.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  

The Veteran is in receipt of Social Security Disability.  He reported that he submitted the exact same documents to the Social Security Administration (SSA) that he had submitted to the VA for Individual Unemployability.  As those documents are already in the claims file, a request for documents from SSA would be duplicative and is therefore unnecessary.  38 C.F.R. § 3.159 (c) (2).  

VA examinations were conducted in August 2002, March 2004, September 2006, December 2010 and February 2012; the Veteran has not argued, and the record does not reflect, that these examinations were inadequate for rating purposes.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The examinations were adequate as the examiners evaluated the Veteran's current disability level and provided findings to allow for proper application of the rating criteria.

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

Analysis

Disability ratings are intended to compensate for impairment in earning capacity due to a service-connected disorder.  38 C.F.R. § 1155 (West 2002).  Separate diagnostic codes identify the various disabilities.  Id.  It is necessary to evaluate the disability from the point of view of the Veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any doubt regarding the extent of the disability in the Veteran's favor.  38 C.F.R. § 4.3. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

The Veteran continues to disagree with the initial ratings assigned; 10 percent prior to March 5, 2004, and 20 percent beginning March 5, 2004.

The Veteran was not found to have intervertebral disc syndrome at any of the VA examinations, or at any time during the appeal period, therefore consideration of the rating schedule for intervertebral disc syndrome is not for application.  If the Veteran did have intervertebral disc syndrome, it would be rated under the revised criteria, effective September 23, 2002, as the Veteran was service connected as of October 1, 2002. 

Because the Veteran was service connected on October 1, 2002, both the old and new criteria for lumbosacral strain apply.  Where a law or regulation changes during the pendency of a claim for an increased rating, VA must consider whether the revised or the old criteria are more favorable to the Veteran.  If the revised version of the regulation is more favorable, however, the retroactive reach of the new regulation under 38 U.S.C.A. Section 5110(g) can be no earlier than the effective date of the change.  See VAOPGCPREC 3-2000 (Apr. 10, 2000); see also 38 C.F.R. § 3.114.  For this case the old criteria may apply to the entire time period on appeal, however the new criteria can only apply as of the effective date of the new regulation, beginning September 26, 2003. 

The Veteran's lumbosacral strain was originally rated under Diagnostic Code 5295. 

Under the old criteria, under Diagnostic Code 5295, lumbosacral strain with characteristic pain on motion was afforded a 10 percent rating; lumbosacral strain with muscle spasm on extreme forward bending, loss of lateral spine motion, unilateral, in a standing position was afforded a 20 percent rating; severe lumbosacral strain characterized by listing of the whole spine to the opposite side, positive Goldthwaite's sign, marked limitation of forward bending in a standing position, loss of lateral motion with osteoarthritic changes, or narrowing or irregularity of joint space, or some of the above with abnormal mobility on forced motion was afforded a 40 percent rating. 

Under Diagnostic Code 5292, the old regulations afforded a 10 percent rating for slight limitation, 20 percent rating for moderate limitation and a 40 percent rating for severe limitation of lumbar motion.  

Higher evaluations were also afforded under Diagnostic Code 5286 and 5289 for ankylosis of the entire or lumbar spine, respectively and under Diagnostic Code 5285 for residuals of fractured vertebrae. 

Effective September 26, 2003, the General Rating Formula for Disease and Injuries of the Spine requires that a back disability be evaluated under whichever method results in the higher evaluation, when all disabilities are combined, under 38 C.F.R. § 4.25, and the spine is to be evaluated with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  Under the General Rating Formula, a 20 percent rating contemplated forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating would be assigned where forward flexion of the lumbar spine is limited to 30 degrees or less or there is favorable ankylosis of the thoracolumbar spine.  A 50 percent rating would be assigned if the medical evidence shows unfavorable ankylosis of the entire thoracolumbar spine; and a 100 percent rating would be assigned for unfavorable ankylosis of the entire spine.

Note (1) following the General Rating Formula stipulates that any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, are to be evaluated separately, under an appropriate diagnostic code. Note (2) reflects that for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  Note (4) indicates that range of motion measurements should be rounded to the nearest five degrees.  Note (5) stipulates that for VA compensation purposes, unfavorable ankylosis is a condition in which the entire thoracolumbar spine is fixed in flexion or extension and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurological symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  See 38 C.F.R. § 4.71a, Diagnostic Code 5235 through 5242, effective September 26, 2003.

 At the August 2002 general medical examination, the Veteran reported tightness across the low back when he drives or sits for a long time but, other than that, no complaints.  He reported that the tightness goes away once he begins to walk around.  The Veteran's low back was found to not affect his usual occupation and daily activities.  Range of motion testing was noted to be normal.  Flexion was to 70 degrees, extension to 30 degrees, lateral flexion to 30 degrees on the right and left, and rotation to 35 degrees on the right and left.  There was tenderness on deep pressure but no deformities and normal musculature. 

A January 2004 x-ray was negative for five views of the lumbar spine.  The alignment was normal with no evidence of scoliosis or spondylolisthesis.  The vertebral and intervertebral disc spaces are normal.  There was no evidence of fracture, dislocation or subluxation.

A February 2004 MRI of the lumbar spine was unremarkable. 

At a March 5, 2004 examination the Veteran reported constant pain in the back which was worse with physical activity and relieved by rest.  He reported his condition did not cause incapacitation.  Range of motion of the lumbar spine was flexion to 60 degrees, extension to 15 degrees, right lateral flexion to 20 degrees, left lateral flexion to 15 degrees, right rotation to 15 degrees, and left rotation to 15 degrees.  The range of motion was affected by pain, however the degrees that pain occurred was found to be the same as the range of motion measurements listed above.  There were no signs of intervertebral disc syndrome, and no ankylosis of the spine.  Neurological examination found motor function and sensory function to be within normal limits. 

At a September 2006 examination the Veteran reported an increase in constant pain, with more weakness and limited motion.  He reported pain into both legs and that his feet go numb.  The Veteran's gait and walking appeared to be normal with no assistive devices used.  He had increased pain with repetitive movement but no further loss of motion.  Flexion was to 70 degrees, extension to 15 degrees, lateral flexion to 20 degrees right and left, and rotation to 40 degrees left and right.  He reported pain on all movements except rotation to the left.  The examiner found that the back pain caused impairment equivalent to reducing flexion an additional 15 degrees, or flexion to 55 degrees.  Straight leg raising was to 70 degrees bilaterally before low back pain.  Although there were leg symptoms, the examiner did not find the usual signs of nerve root compression.  There was pain on movement but no spasm or weakness.  No motor or sensory neurological deficit was identified.  A September 2006 x-ray of the lumbar spine was normal. 

At a December 2010 VA examination the Veteran reported daily back pain with difficulty sitting or standing for long periods of time.  He reported no bowel or bladder incontinence.  The Veteran used a cane for ambulation, which helps with ambulation but does not help his back.  He reported no incapacitation episodes in the last 12 months.  Upon physical examination there was tenderness along the lower back, no palpable spasms, and all movements produced pain throughout the ranges of motions.  Flexion was to 90 degrees, extension to 15 degrees, right lateral rotation to 15 degrees, left lateral rotation to 10 degrees, right lateral flexion to 15 degrees, and left lateral flexion to 10 degrees.  Straight leg raising was positive on the right at 60 degrees and negative on the left.  The examiner reported that lumbar strain would not result in any type of disc problem or degenerative problem in the spine that would result in radiculopathy therefore right lower extremity radiculopathy is not secondary to lumbar strain. 

In February 2012 a VA orthopedic examination was conducted.  The Veteran reported sensation of fullness in his bladder and urgency in the bowels with chronically loose stools.  He reported no flares ups that impact the function of his back.  Range of motion was flexion to 50 degrees, extension to 10 degrees, right and left lateral flexion to 20 degrees, and right and left lateral rotation to 20 degrees.  Objective evidence of painful motion was noted at 0 degrees for all ranges of motion.  After three repetitions, the ranges of motion measurements were the same.  The examiner noted the Veteran had functional loss of less movement than normal, weakened movement, pain on movement, disturbance of locomotion, and interference with sitting.  The examiner found no radicular pain or other signs or symptoms due to radiculopathy.  In an associated opinion, the same examiner found no evidence of neurologic involvement in the lower extremities, except for an absent left ankle reflex.  There was normal motor strength in both lower extremities without sensory deficits.  There were no nerve root tension signs on straight leg raising and normal motor strength with giveaway weakness.  The examiner found that the MRI in 2004 revealed no evidence of nerve root entrapment, no abnormalities, and no evidence of disc herniation.  The examiner concluded that therefore there was no lower extremity neurologic abnormality due to the lumbar spine. 

After thorough examination, it has been determined that there is no neurologic abnormality associated with the service connected lumbosacral strain, therefore a separate rating for any such abnormality is not warranted. 

Prior to March 5, 2004 a 10 percent rating was assigned for lumbosacral strain.  A higher rating under the new general rating criteria is not warranted as there is no evidence of forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees or a combined range of motion of the thoracolumbar spine not greater than 120 degrees.  A higher rating under the old criteria is not warranted as there is no evidence of muscle spasm on extreme forward bending, loss of lateral spine motion, unilateral, in standing position; no evidence of ankylosis of the lumbar or entire spine; no fractured vertebrae or deformity of vertebral body; and there was only slight limitation of motion of the lumbar spine. 

Beginning March 5, 2004 a 20 percent rating was assigned for lumbosacral strain.  A higher rating under the new general rating criteria is not warranted as there is no evidence of ankylosis, favorable or unfavorable, of the thoracolumbar spine.  A higher rating under the old criteria is not warranted as there is no evidence of severe lumbosacral strain characterized by listing of the whole spine to the opposite side, positive Goldthwaite's sign, marked limitation of forward bending in a standing position, loss of lateral motion with osteoarthritic changes, or narrowing or irregularity of joint space, or some of the above with abnormal mobility on forced motion; no fractured vertebrae or deformity of vertebral body; and there was only moderate limitation of motion of the lumbar spine. 

Application of a higher disability evaluation based on functional loss due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40, 4.45, and 4.59 also does not apply based on the medical evidence of record.  See DeLuca v. Brown, 8 Vet.  App. 202 (1995).  The Veteran has complaints of pain to but no additional limitation of function due to pain, fatigue, weakness, or lack of endurance on physical evaluation.  

The February 2012 examination noted objective evidence of painful motion at 0 degrees for all ranges of motion tested.  Although pain may cause a functional loss, pain itself does not constitute functional loss.  Mitchell v. Shinseki, No. 09-2169, 25 Vet. App. 32 (Vet. App. Aug. 23, 2011) (emphasis added).  Pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id. at *11; see 38 C.F.R. § 4.40.  Although the examiner noted there to be functional loss, the noted limitations were of less movement than normal, weakened movement, pain on movement, disturbance of locomotion, and interference with sitting.  These limitations have already been considered in the ratings assigned and there is no objective evidence that pain has caused a functional loss.  

The Veteran believes that his lumbosacral strain should be rated higher.  He is competent to report his symptomatology.  However, the Veteran cannot provide a competent medical opinion on the rating evaluation of the lumbosacral strain and his views are of no probative value.  See Jandreau v. Nicholson, 492 F.3d 1372   (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331   (Fed. Cir. 2006).

The assignment of different ratings throughout the pendency of the Veteran's appeal has been considered.  However, the evidence does not support staged ratings, other than the ones already assigned.  See Fenderson v. West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The preponderance of the evidence is against the claims for a rating for lumbosacral strain greater than 10 percent prior to March 5, 2004 and a rating for lumbosacral strain greater than 20 percent beginning March 5, 2004; there is no doubt to be resolved; and higher ratings during either period are not warranted.  38 U.S.C.A. § 5107(b), 38 C.F.R. § 4.71a. 

Extraschedular 

Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).

First, a determination must be made as to whether the schedular criteria reasonably describe a veteran's disability level and symptomatology.  Id. At 115.  If the schedular rating criteria do reasonably describe a veteran's disability level and symptomatology, referral for extraschedular consideration is not required and the analysis stops.  Id.

If the schedular rating criteria do not reasonably describe a veteran's level of disability and symptomatology, a determination must be made as to whether an exceptional disability picture includes other related factors, such as marked interference with employment and frequent periods of hospitalization.  Id. At 116.

If an exceptional disability picture including such factors as marked interference with employment and frequent periods of hospitalization exists, the matter must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

The schedular criteria reasonably describe the Veteran's disability level and symptomatology.  The evidence does not demonstrate an exceptional or unusual disability picture which renders impracticable the application of the regular scheduler standards and referral for consideration of an extraschedular evaluation is not warranted. 












ORDER

An initial rating greater than 10 percent for a lumbosacral strain prior to March 5, 2004 is denied. 

An initial rating greater than 20 percent for lumbosacral strain beginning March 5, 2004 is denied. 




____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


